OPINION — AG — ** ASSESSMENTS — PAYMENT — FUNDS ** THE STATE HIGHWAY COMMISSION DOES `NOT' HAVE THE AUTHORITY OF PAY SAID ASSESSMENTS OUT OF THE STATE HIGHWAY CONSTRUCTION AND MAINTENANCE FUND WHICH IS THE ONLY FUND AVAILABLE FOR USE BY YOUR COMMISSION. HAVING REACHED THE CONCLUSION THAT THE STATE HIGHWAY COMMISSION (DEPARTMENT OF TRANSPORTATION) IS 'NOT' AUTHORIZED TO EXPEND THE FUNDS UNDER ITS CONTROL AND MANAGEMENT FOR PAYMENT OF THE ASSESSMENTS REFERRED TO IT IS UNNECESSARY, AT THIS TIME, TO DETERMINE WHETHER SUCH ASSESSMENT CONTINUE TO BE A VALID LIEN ON THE PROPERTY INVOLVED OR WHETHER THE LIEN OF THE ASSESSMENTS CONSTITUTES PROPERTY WHICH WAS APPROPRIATED BY THE ACQUISITION AND IMPROVEMENT OF THE PROPERTY INVOLVED THEREBY ENTITLING THE HOLDERS OF BONDS OR THE CITY TREASURER AS THEIR REPRESENTATIVES TO COMPENSATION FOR THE APPROPRIATION OF PROPERTY FOR PUBLIC USE. (PAVING INSTALLMENTS, DELINQUENT, PAYMENTS, DELINQUENT TAXES) CITE: 11 O.S. 102 [11-102], 11 O.S. 106 [11-106], 69 O.S. 44 [69-44], ARTICLE X, SECTION 23 (HOUSTON W. REEVES)